DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are currently pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (Pub. No.: US 2018/0130327 A1) in view of Osmer (Pat. No. US 6,250,671 B1).

Regarding claim 1, Rogers teaches a system for indicating occupant presence within a vehicle (Abstract, occupant protection system), the system comprising:
 	a driver’s seat including a first occupancy sensor and a first seatbelt sensor (Fig. 7, driver’s seat pad and buckle sensors 740, para [0085] “The illustrated sensor 610 detects information related to the presence or absence of an occupant of the vehicle. Such may be as simple as a pressure transducer that provides a signal based on pressure experienced by the sensor, thereby determining if there is a weight (i.e. the occupant of the car seat) on the sensor or not.” and para [0071], “The illustrated additional sensors 340 may include one or more “. The driver’s seat includes seat pad/weight and buckle sensors to determine the occupancy of the driver’s seat.);
 	a passenger's seat including a second occupancy sensor and a second seatbelt sensor (Fig. 7, baby’s seat pad and buckle sensors 730. The baby’s seat includes seat pad/weight and buckle sensor to determine the occupancy of the baby’s seat); and
 	an electronic control unit operatively associated with and in communication with the first occupancy sensor, the first seatbelt sensor, the second occupancy sensor, and the second seatbelt sensor (Fig. 7 – Fig. 8, and para [0105], “It may be that the step of determining an alert status using the processor based on data collected from each of the electronic seat pad, the driver sensor control module, and the key-location sensor is based on instructions for generating an alert notification”),
 	the electronic control unit being configured to initiate an alert  (Fig. 8, 750, the protection system generates a not safe alarm when then baby is present, driver is absent and the fob is absent) when:
 		the first occupancy sensor and first seatbelt sensor are disengaged (Fig. 7, step 740, para [0085], “It may be more complicated, as an array of sensors of varying types (e.g. IR, ”. The system determines the driver is absent based on the combination of the seat pad is unoccupied and the seatbelt buckle is not fastened);
 		the second occupancy sensor and the second seatbelt sensor are engaged (Fig. 7, step 730, para [0085]. The system determines the baby is present based on the combination of the seat pad is occupied and the seatbelt buckle is fastened); and
 		a vehicle key fob either sends a lock signal to the electronic
control unit or is distanced from the vehicle a predetermined amount (Fig. 7, step 720, para [0069], “Accordingly, such provides an indicator as to whether the keys are proximate the vehicle or not. Where the keys leave the vicinity of the vehicle (which may be a predefined distance from the vehicle or may be calculated in another manner), the system is notified (e.g. by the key-fob itself or by another component of the system). This provides an indicator that the driver may have left the vehicle.”. The system determines the fob is absent or away from the vehicle based on the distance between the fob and the vehicle).
	Rogers teaches the car seats are installed with seat pads to determine the airbag sensors.
	However, in the same field of vehicle, Omser teaches car seats are installed with weight sensors 50 to determine occupancy and to control the airbag. Col. 2 line 34-40, “It is a feature of the invention to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat, and in particular to a sensor that can detect the presence and location of an occupant using strain sensitive resistors and provide an electrical signal to control activation of an airbag.”.
	Also, according to page 8, line 8 of the applicant’s specification, the airbag sensors installed in the car seats are weight sensors.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roger’s seat pad weight sensor to also control the airbag to become an airbag weight sensor to perform both occupancy detection and airbag control to reduce cost.

Regarding claim 2, Rogers teaches the system of claim 1, wherein the alert comprises initiating a vehicle alarm (Fig. 7, step 720, the vehicle fob activates an alarm).

Regarding claim 3, Rogers teaches the system of claim 1, wherein the alert comprises a message configured to be sent to an in-vehicle safety and security system (Fig. 7, smartphone 710, the driver’s smartphone generates alarm sounds and flashes to alert the driver).

Regarding claim 4, Rogers teaches the system of claim 3, wherein the message is further configured to be sent to an owner or an operator of the vehicle (Fig. 7, smartphone 710, the driver’s smartphone generates alarm sounds and flashes to alert the driver.).

Regarding claim 5, Rogers teaches the system of claim 1, wherein the electronic control unit terminates the alert when the second airbag sensor and the second seatbelt sensor become disengaged (Fig, 7, step 730, and Fig. 8, step 750, if the baby is absent based on the determination that the baby’s seat pad is unoccupied and the seatbelt buckle is unfastened, then the alarm stops).

Regarding claim 9, recites some limitations that are similar to claim 1. Therefore, similar limitations are rejected for the same reasons. 
Claim 9 includes additional claim limitation “the occupant classification sensor detects the presence of a child in the passenger’s seat” not found in 
Rogers further teaches the additional claim limitation “the occupant classification sensor detects the presence of a child in the passenger’s seat” at paragraph [0113], “In another non-limiting embodiment, there is a flex sensor that senses a change in impedance/resistance anywhere along the length of the sensor due to minute flex/position/shape changes, including those of a sleeping baby (e.g. a goniometer or flexible potentiometer). Thus, if the sensor impedance/resistance changes and continues to change, there is a moving object on the pad. If the impedance/resistance changes, but does NOT continue to change, then an inanimate object has been placed in the seat, ie a grocery bag. If the impedance/resistance does not change or changes very slowly then there in nothing on the seat.”. The sensor determines the position and shape of the occupant is a baby.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (Pub. No.: US 2018/0130327 A1) in view of Osmer (Pat. No.: US 6,250,671 B1) as applied to claim 1, and further in view of Soifer (Pub. No.: US 2017/0158186 A1).

Regarding claim 6, Rogers teaches the system of claim 1, further comprising a vehicle interior heat sensor (para [0071], “The illustrated additional sensors 340 may include one or more sensors, including but not limited to buckle sensors for determining if buckles are fastened or not, door sensors to detect if a door is open or closed, ignition sensors to determine if the car is on/off or has started, heat sensors to determine temperature within the cabin of the vehicle,”).
Roger fails to teach wherein the electronic control unit is configured to lower at least one vehicle window upon the vehicle interior heat sensor detecting a temperature above a predetermined threshold.
However, in the same field of vehicle, Soifer teaches the vehicle is configured to lower the window when the driver is away from the vehicle, a child/baby is left inside of the vehicle and the internal temperature of the vehicle is above a critical temperature. See para [0033], “There is a need for a Vehicular Heatstroke Prevention System (VHPS), “The Heat-Free Car Life Saver,” that would not only identify a child left unattended in a vehicle, but also detect high temperatures that could endanger the child, while having the ability to automatically lower the temperature and alert the caregiver and/or emergency personnel.” and para [0065], “In certain embodiments, the system is able to detect ”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roger’s vehicle to lower the windows to reduce the interior temperature of the vehicle cabin to prevent the unattended child/baby from heatstroke.

Regarding claim 7, Rogers teaches the system of claim 1, further comprising a vehicle interior heat sensor (para [0071]).
Roger fails to teach wherein the electronic control unit is configured to start the vehicle and activate a heating, ventilation, and air conditioning system when a temperature detected by the vehicle interior heat sensor passes a predetermined threshold.
However, in the same field of vehicle, Soifer teaches the vehicle is configured to start engine and to turn on air conditioning system when the driver is away from the vehicle, a child/baby is left inside of the vehicle and the internal temperature of the vehicle is above a critical temperature. See para [0033] and para [0065], “In certain embodiments, the system is able to detect the presence of a child, whether awake or asleep, ”).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roger’s vehicle to start the engine and to turn on the air conditioning unit to reduce the interior temperature of the vehicle cabin to prevent the unattended child/baby from heatstroke.

Regarding claim 8, Soifer teaches the system of claim 7, wherein the electronic control unit is configured to turn off the vehicle when the temperature reaches the predetermined threshold (para [0065], turn off the vehicle AC).

	Regarding claim 10, Rogers teaches a system for indicating occupant presence within a vehicle (Abstract, occupant protection system), the system comprising:
a driver’s seat including a first occupancy sensor and a first seatbelt sensor (Fig. 7, driver’s seat pad and buckle sensors 740,);
a passenger's seat including a second occupancy sensor and a second seatbelt sensor (Fig. 7, baby’s seat pad and buckle sensors 730);
a vehicle interior heat sensor (para [0071], heat sensors 340);
a window or sunroof (Fig. 4, shows the vehicle 420 has windows); and
an electronic control unit operatively associated with and in
communication with the first airbag sensor, the first seatbelt sensor, the second airbag sensor, the second seatbelt sensor, and the vehicle interior heat sensor (para [0105]. The processor collects measurements from driver and baby sensors).
the electronic control unit being configured to determine
	the first airbag sensor and first seatbelt sensor are disengaged (Fig. 7 step 740 and para [0085 ]. The system determines the driver is absent based on the combination of the seat pad is unoccupied and the seatbelt buckle is not fastened);
 	the second airbag sensor and the second seatbelt sensor are
engaged (Fig. 7, step 730, para [0085]. The system determines the baby is present based on the combination of the seat pad is occupied and the seatbelt buckle is fastened);
 	Rogers teaches the car seats are installed with seat pads to determine the occupancy of the seats based on weight but fails to expressly teach the seat pads are airbag sensors and fails to expressly teach the electronic control unit being configured to open the window or sunroof when:
 	the driver is absent from the vehicle;
 	the baby is present in the vehicle; and
 	a vehicle internal temperature detected by the vehicle interior heat sensor is above a predetermined threshold for a predetermined amount of time.
	However, in the same field of car seat, Omser teaches car seats are installed with weight sensors 50 to determine occupancy and to control the airbag. Col. 2 line 34-40, “It is a feature of the invention to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat, and in particular to a sensor that can detect the presence and location of an occupant using strain sensitive resistors and provide an electrical signal to control activation of an airbag.”.
	Also, according to page 8, line 8 of the applicant’s specification, the airbag sensors installed in the car seats are weight sensors.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roger’s seat pad weight sensor to also control the airbag to become an airbag weight sensor to perform both occupancy detection and airbag control to reduce cost.
Also, in the same field of vehicle, Soifer teaches the vehicle is configured to lower the window when the driver is away from the vehicle, a child/baby is left inside of the vehicle and the internal temperature of the vehicle is above a critical There is a need for a Vehicular Heatstroke Prevention System (VHPS), “The Heat-Free Car Life Saver,” that would not only identify a child left unattened in a vehicle, but also detect high temperatures that could endanger the child, while having the ability to automatically lower the temperature and alert the caregiver and/or emergency personnel.” and para [0065], “In certain embodiments, the system is able to detect the presence of a child, whether awake or asleep, whether moving or stationary; monitor the temperature inside the vehicle; if necessary, start the vehicle's engine, and turn on/off the vehicle's air conditioning unit; lower/raise vehicle's windows;”).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roger’s vehicle to lower the windows to reduce the interior temperature of the vehicle cabin when an unattended child/baby is present in the vehicle to prevent heatstroke.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hules (Pat. No.: US 7,348,880 B2) discloses a system and method are provided for alerting of an occupant endangered by being situated in a variable temperature setting.

Davisson (Pat. No.: US 8,058,983 B1) teaches a temperature detector for detecting unsafe temperatures and sounding an alarm to alert a caregiver when the temperature inside a vehicle has risen to a level which is unsafe for the occupant left unattended in the vehicle.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHEN Y WU/Primary Examiner, Art Unit 2685